Citation Nr: 0003385	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating for low back disability in excess 
of 10 percent, prior to May 1, 1996.

2.  Entitlement to an increased rating for low back 
disability, currently rated as 60 percent disabling. 

3.  Entitlement to an increased (compensable) rating for 
incisional ventral hernia.

4.  Entitlement to an increased rating for gastrointestinal 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to February 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A 
hearing was held before a hearing officer at the RO in August 
1994, and the hearing officer's decision was entered in 
February 1995.  

The appeal was last before the Board in March 1997, at which 
time it was remanded for further development.  Following 
completion, in part, of the requested development, the RO, in 
a rating decision entered in November 1997, assigned a 
separate noncompensable rating for incisional ventral hernia 
and continued to deny the remaining issues on appeal.  A 
Supplemental Statement of the Case was mailed to the veteran 
in November 1997.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected low 
back disability, prior to May 1, 1996, included only 
occasional low back pain, relieved by surgical intervention, 
productive, collectively, of no more than mild overall 
intervertebral disc syndrome.  

2.  Current manifestations of the veteran's service-connected 
low back disability include constant numbness in the left 
lower extremity and weakness-related gait impairment, 
productive, collectively, of overall intervertebral disc 
syndrome of pronounced severity.  

3.  The veteran's service-connected incisional ventral hernia 
is currently manifested by a well healed scar, with no 
evidence of weakened abdominal wall or need for a supportive 
belt.

4.  Current manifestations of the veteran's service-connected 
gastrointestinal disability include gastrointestinal upsets 
approximately every other month in frequency of not more than 
three days' duration, with occasional indigestion, 
productive, collectively, of no more than mild overall 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating for low back disability in 
excess of 10 percent, prior to May 1, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
and Part 4, Diagnostic Code 5293 (1996).

2.  The criteria for a rating in excess of 60 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.10, and Part 4, Diagnostic Code 
5293 (1999).

3.  The criteria for an increased rating for incisional 
ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic 
Code 7339 (1999).  

4.  The criteria for a rating in excess of 10 percent for 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Codes 7305, 7318 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that these claims are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for postoperative status, 
lumbar laminectomy, discectomy, L5-S1 with peripheral sensory 
neuropathy, left foot (hereafter "low back disability"), for 
which the RO has assigned a 60 percent rating (with a 10 
percent rating having been in effect through April 30, 1996) 
under Diagnostic Code 5293 of the Rating Schedule; for 
incisional ventral hernia, evaluated as being noncompensable 
under Diagnostic Code 7339; and for duodenal ulcer, status 
post cholecystectomy (hereafter "gastrointestinal 
disability"), rated as 10 percent disabling under Diagnostic 
Codes 7305-7318.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to any of the disabilities for which 
entitlement to an increased rating is currently asserted on 
appeal.

I.  Rating for Low Back Disability in Excess of 10 Percent, 
Prior to May 1, 1996

Pursuant to Diagnostic Code 5293 (1996), a 10 percent rating 
is warranted for intervertebral disc syndrome of "mild" 
severity; for intervertebral disc syndrome which is 
"moderate", with recurring attacks, a 20 percent rating is 
warranted.

The veteran asserts that he experiences low back pain which 
is "unbearable" on occasion.  He also indicates that he 
experiences numbness in his left lower extremity.  In this 
regard, when he was examined by VA in March 1994, at which 
time the veteran complained of experiencing "back pain", his 
spinal musculature was described as being within normal 
limits; he exhibited an ability to flex his lumbar spinal 
segment to 60 degrees.  A VA report dated in July 1994 
reflects that a CT scan had revealed lumbar disc herniation.  
When the veteran was examined by VA in September 1994, at 
which time he alluded to having first undergone corrective 
lumbar disc surgery several years earlier, he indicated that 
he (as recorded by the examiner) had "no back pain except for 
very occasionally".  He exhibited an ability to flex his 
lumbar spine to 80 degrees.  

A report pertaining to the veteran's hospitalization at a VA 
facility in December 1995 reflects that he at that time, 
apparently owing to an increase in numbness and cramping 
involving his left lower extremity, underwent corrective 
lumbar disc surgery.  When he was examined by VA in February 
1996, the veteran indicated that he had continued to 
experience "progressive problems" involving his low back 
prior to the December 1995 surgery.  He specifically 
complained of having (in February 1996) residual numbness 
along the lateral aspect of his left lower extremity.  
Findings on examination included weakness of dorsiflexion and 
plantar flexion on the left.  The examination diagnosis 
implicated lumbar disc disease with residual weakness of the 
left lower extremity.  

In considering the veteran's claim for a rating for low back 
disability in excess of 10 percent, prior to May 1, 1996, the 
Board is of the opinion, in light of the reasoning advanced 
hereinbelow, that the 10 percent rating which remained in 
effect through April 30, 1996, was fully appropriate.  In 
reaching such conclusion, the Board is constrained to point 
out that, in contrast to the 'back pain' of which the veteran 
complained on the occasion of his March 1994 examination by 
VA, he indicated that he was generally free of the same ('no 
back pain except for very occasionally') when he was 
subsequently examined by VA in September 1994, the latter 
consideration militating strongly against any notion of such 
temporal recurrent attacks of intervertebral disc syndrome as 
would equate with a 20 percent rating under Diagnostic Code 
5293.  In addition, the veteran's ability to flex the lumbar 
segment of his spine increased from to 60 degrees on the 
earlier VA examination to 80 degrees on the latter.  Finally, 
the Board cannot overlook that, although the veteran 
indicated that he had continued to experience "progressive 
problems" involving his low back prior to the December 1995 
surgery, the related surgical and hospitalization report 
reflects that, consistent with the 'mild' overall 
intervertebral disc syndrome characteristic of a temporal 10 
percent rating under the provisions of Diagnostic Code 5293, 
his low back "pain [was] well controlled" following the 
surgery.  In view of the foregoing observations, then, the 
Board concludes that a rating for low back disability in 
excess of 10 percent, prior to May 1, 1996, is not in order.

In reaching the foregoing conclusion, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected low back disability, through April 30, 
1996, more closely approximated those required for a 20 
percent rating than they did the disability rating then 
temporally assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7, and Part 4, Diagnostic Code 5293.

II.  Increased Rating, Low Back Disability

Pursuant to the criteria of Diagnostic Code 5293, a 60 
percent rating is warranted for intervertebral disc syndrome 
of "pronounced" severity, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.

When he was orthopedically examined by VA in March 1997, the 
veteran complained of experiencing (as recorded by the 
examiner) "variable low back pain which [was] worse in the 
morning than at night...", with increased intensity on 
activities including lifting and bending.  He also complained 
of experiencing cramping and numbness in his apparently left 
lower extremity.  On physical examination, he exhibited an 
ability to flex the lumbar segment of his spine to 60 
degrees; there was "evidence of objective pain" on rotation.  
Strength was 4+/5 in the veteran's left lower extremity, and 
full ("5/5") in the right lower extremity.  The pertinent 
examination impression was "[c]hronic" low back pain, with 
apparently "permanent" radicular-type symptomatology on the 
left.  On VA neurological examination in March 1997, the 
veteran complained of experiencing "constant" numbness in his 
left lower extremity.  Findings on examination included a 
loss of the Achilles reflex on the left.  The pertinent 
examination diagnosis implicated an impaired gait due to 
weakness involving the left lower extremity.  

When he was examined by VA in August 1997, the veteran 
indicated that he had experienced "very little change in [low 
back] symptomatology" since the occasion of his orthopedic 
examination by VA in March 1997.  He exhibited an ability to 
flex and extend his lumbar spinal segment to 50 and 15 
degrees, respectively; motion in all excursions (including 
rotation) was noted to be "limited by pain".  The VA examiner 
remarked that the veteran's pertinent status was "essentially 
unchanged" since his March 1997 VA orthopedic examination.

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, presently 
rated as 60 percent disabling, the Board would point out that 
such evaluation (i.e., 60 percent) is the maximum allowable 
schedular rating authorized under the provisions of 
Diagnostic Code 5293.  However, the veteran might 
nevertheless be awarded a yet higher evaluation in accordance 
with the provisions of 38 C.F.R. § 4.10, as pertinent to low 
back disability-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, however, while the Board would not 
dispute that impairment associable with the veteran's low 
back disability no doubt occasions some limitation in his 
ability to engage in strenuous physical activity, the report 
of his October 1997 general medical examination by VA appears 
to reflect that such delimitations are substantially related 
to disablement involving his left knee (in significant 
contradistinction, it bears emphasis, to any impairment in 
gait related to low back disability).  In addition, the 
report of the October 1997 examination reflects that the 
veteran was then pursuing a degree (in electronics 
engineering) at a local college, which consideration suggests 
that the veteran's ability to function under the ordinary 
conditions of daily life is not unduly restricted by 
disablement traceable to his low back.  The foregoing 
considerations, in the Board's view, militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.10, and Part 4, 
Diagnostic Code 5293.


III.  Increased Rating, Ventral Hernia

Pursuant to Diagnostic Code 7339, a noncompensable rating is 
warranted for postoperative wound, ventral hernia, which is 
healed, without disability, and the wearing of a belt is not 
indicated; a 20 percent rating is warranted for a small 
ventral hernia, not well supported by a belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of the abdominal wall and indication for a 
supporting belt.

The veteran contends, in essence, that his incisional ventral 
hernia is more severely disabling than currently evaluated.  
In this regard, when he was examined by VA in October 1992, 
the veteran complained of experiencing "mild tenderness" 
involving an incisional scar related to the surgical removal 
of his gall bladder several years earlier.  The incisional 
scar was noted to be approximately 2 cm. in diameter.  When 
he was examined by VA in September 1994, the veteran's 
incisional scar was described as "bulging" and having the 
appearance of a small incisional hernia.  Photographs of the 
scar, apparently taken on the occasion of the September 1994 
VA examination, are also of record. 

In January 1996, in response to a one year history of 
increase in size and tenderness relative to his gall bladder 
removal hernia, the veteran underwent an incisional hernia 
repair at a VA facility.  On the veteran's admission, he was 
noted to have an approximately 2 cm. incisional hernia in the 
medial aspect of the cholecystectomy scar which was reducible 
and slightly tender.  At the veteran's discharge following 
the surgery, he was noted to have an approximately 3 cm. 
incision which was described as having been "clean, dry and 
intact with no evidence of further hernia."  

Most recently, when he was examined by VA in October 1997, 
the veteran's incision scar (apparently) was described as 
being "well healed".  

In considering the veteran's claim for an increased rating 
for his incisional ventral hernia, the Board is constrained 
to point out that while a 20 percent disability rating 
therefor pursuant to Diagnostic Code 7339 might be assigned 
if there is evidence of factors including hernia not well 
supported by a belt under ordinary conditions, or hernia with 
weakening of the abdominal wall and indication for a 
supporting belt, there is no evidence of record demonstrative 
of the same.  Rather, as a consequence of the performance of 
his January 1996 incisional hernia repair at a VA facility, 
the veteran was found, postoperatively, to be without 
'evidence of further hernia'.  In addition, in view of the 
'well healed' status of the incisional scar noted in 
conjunction with the veteran's examination by VA in October 
1997, and without evidence documenting that the scar is 
ulcerated of objectively tender and painful, a compensable 
rating under Diagnostic Codes 7803 and 7804 is, in each 
instance, not warranted.  Given the foregoing, and even with 
consideration of the provisions of 38 C.F.R. §§ 4.10 (set 
forth above) and 4.7 (i.e., where there is a question as to 
which of two evaluations should be assigned, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating), the 
Board concludes that an increased rating for the veteran's 
incisional ventral hernia is not in order.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic 
Code 7339.

IV.  Increased Rating, Gastrointestinal Disability

Pursuant to Diagnostic Code 7305, a 10 percent rating is 
warranted for duodenal ulcer of "mild" severity, with 
recurring symptoms once or twice yearly; for duodenal ulcer 
of "moderate" severity, with recurring episodes of severe 
symptoms two or three times per year averaging ten days in 
duration, or with continuous moderate manifestations, a 20 
percent rating is warranted.  In accordance with Diagnostic 
Code 7318, gallbladder removal with "mild" symptoms warrants 
a 10 percent rating; with "severe" symptoms, a 30 percent 
rating is warranted.

The veteran contends, in substance, that his service-
connected gastrointestinal disability is more severely 
disabling than currently evaluated.  In this regard, when he 
was examined by VA in March 1994, the veteran complained of 
experiencing "[g]astrointestinal upsets", on "a couple of" 
occasions per month, each episode being of approximately 
"three" days' duration.  When he was examined by VA in 
September 1994, the veteran related that, owing to gallstones 
found while he was yet in service, he subsequently underwent 
a cholecystectomy, with no (as recorded by the examiner) 
"apparent difficulty" thereafter.  The veteran further 
indicated that he "had one attack of vomiting approximately 
every two months with ulcer flare-ups".  Active peptic ulcer 
disease was not, however, found on the examination.

Also of record is a transcript pertaining to a personal 
hearing afforded the veteran at the RO in August 1994.  
Aspects of the veteran's testimony will be addressed in the 
discussion below.

When he was most recently examined by VA in October 1997, the 
veteran indicated that he avoided eating spicy foods as a 
precaution against heartburn and indigestion.  If indigestion 
occurred, he related that he would take Mylanta or Tagamet.  
He denied experiencing any other gastrointestinal problems.

In considering the veteran's claim for an increased rating 
for gastrointestinal disability, the Board is constrained to 
point out that while the veteran related on his March 1994 VA 
examination that he experienced '[g]astrointestinal upsets' 
on 'a couple of' occasions per month, he indicated at his 
August 1994 hearing that he by then was experiencing such 
upsets only "[o]nce every two months".  Significantly, while 
recurring episodes of severe symptoms two or three times per 
year averaging ten days in duration would warrant a 20 
percent rating under Diagnostic Code 7305, the veteran 
indicated on the March 1994 VA examination that the attacks 
(even if attacks at least once monthly are conceded) were 
generally of only approximately 'three' days' duration.  
Therefore, entitlement to an increased disability rating for 
the veteran's service-connected gastrointestinal disability, 
at least under the provisions of Diagnostic Code 7305, is 
clearly not warranted.  With respect to the provisions of 
Diagnostic Code 7318, a 10 percent rating pursuant to the 
criteria thereof is, as stated above, warranted for 
gallbladder removal with 'mild' symptoms.  However, given the 
veteran's hearing testimony that his gastrointestinal upsets 
are free of nausea (see page 8 of transcript) and inasmuch as 
he indicated on the occasion of his October 1997 VA 
examination that except for apparently only occasional 
indigestion he was free of gastrointestinal problems, it 
would appear that his overall gastrointestinal symptomatology 
is, at most, of no more than 'mild' severity, a degree of 
impairment commensurate with his present 10 percent rating.  
Given the foregoing observations, then, the Board is of the 
opinion, even with consideration of the provisions of 
38 C.F.R. § 4.7, that the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected gastrointestinal disability. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R Part 4, Diagnostic Codes 7305, 7318.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to gastrointestinal disability-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, the Board finds it 
to be significant that the apparently infrequent indigestion 
experienced by the veteran is controlled by antacids and, in 
addition, the record reflects that his weight has been 
generally stable for a number of years, being 242 pounds when 
he was examined by VA in October 1992 and 240 pounds when he 
was examined by VA in March 1997.  The foregoing 
considerations, in the Board's view, militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  

In addition, as it bears potentially on the veteran's claim 
for an increased rating for gastrointestinal disability, the 
Board has considered the discussion recently advanced by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, relative to 
the veteran's service-connected gastrointestinal disability, 
the duration between receipt of the veteran's related 
original claim (August 1992) and the assignment of the 
initial rating was quite brief, i.e., only approximately 
seven months.  Accordingly, the Board is of the view that the 
Fenderson rationale does not substantively apply relative to 
such aspect of the appeal.


ORDER

A rating for low back disability in excess of 10 percent, 
prior to May 1, 1996, is denied.

An increased rating for low back disability, rated 60 percent 
disabling since May 1, 1996, is denied. 

An increased rating for incisional ventral hernia is denied.  

An increased rating for gastrointestinal disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

